Citation Nr: 9926034	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 30 percent rating for the 
deep vein thrombosis, right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO reduced the disability 
rating for deep vein thrombosis, right lower extremity, from 
30 percent to 0 percent.  A subsequent rating action by the 
RO in May 1998, increased the rating for this leg disability 
to 10 percent, effective February 1, 1998, and forwarded the 
case to the Board for appellate review.  Cf.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  In October 1997, the RO proposed a reduction in the 
rating for the service connected deep vein thrombosis, right 
lower extremity from 30 percent to 0 percent.

2.  The record does not show that the RO offered the veteran 
the opportunity for a reexamination prior to reducing the 
deep vein thrombosis disability rating.
			
3.  A February 1998 rating decision formally reduced the 
rating for the service connected deep vein thrombosis, right 
lower extremity from 30 percent to 0 percent, effective from 
February 1998.  The rating was subsequently raised to 10 
percent.

4.  The record does not reflect that reexaminations of the 
veteran's right lower extremity reveal any improvement, or 
likelihood of improvement, in his deep vein thrombosis 
condition.

5.  The veteran's deep vein thrombosis, right lower extremity 
is manifested by chronic pain and swelling requiring the use 
of support hose and anticoagulation medication, as well as an 
inability to stand or walk for more than one half hour.


CONCLUSION OF LAW

Restoration of a 30 percent rating for the service connected 
deep vein thrombosis of the right lower extremity is 
warranted, as the initial rating reduction was void ab 
initio.  38 U.S.C.A. §§ 1155, 5107, 7104, 7261 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.344, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appeals the RO's February 1998 reduction of his 
disability rating for deep vein thrombosis, right lower 
extremity, from a previous disability rating of 30 percent.  
The Board finds that in order to determine the merits of the 
veteran's appeal, it is essential to trace the medical and 
rating history that led to the RO's decision.  In a July 1995 
rating decision, the RO granted service connection for deep 
vein thrombosis of the right leg, with a 10 percent rating 
effective from November 15, 1994, the date of receipt of the 
veteran's claim.  Although the veteran's service medical 
records do not provide evidence of a deep vein thrombosis 
condition in service, the records are significant in their 
revelation of serious lower extremity injuries sustained by 
the veteran as a pedestrian in a January 1974 motor vehicle 
accident.  Among the numerous traumatic injuries that the 
veteran sustained were a right tibial spine and lateral 
tibial plateau fracture, and intra-articular and internal 
derangement of the right knee that necessitated a right knee 
reconstruction operation.  The veteran was medically 
discharged following Physical Evaluation Board Proceedings in 
July 1975.

The veteran's November 1994 deep vein thrombosis claim was 
based on VA inpatient and outpatient treatment for pain and 
swelling of the right leg that was diagnosed as deep vein 
thrombosis beginning in April 1994.  His treatment for deep 
vein thrombosis included regular anticoagulation medication.  
The physician who examined the veteran as part of his 
December 1994 VA examination opined that the veteran's deep 
vein thrombosis condition developed as a result of the 
residual chronic right knee problems that dated back to the 
1974 inservice motor vehicle accident.  Thus, the veteran was 
granted service connection for this right leg deep vein 
thrombosis condition as secondary to his inservice accident.

In June 1996, the veteran requested an increased rating for 
his deep vein thrombosis disability based hospital treatment 
for this leg condition in April and June of 1996.  In an 
October 1996 rating decision, the RO granted an increased 
rating to 30 percent for the veteran's thrombosis condition, 
based on this recent VA treatment and a September 1996 VA 
examination that revealed chronic pain and swelling to the 
right leg below the knee, requiring the use of support hose 
and pain treatment in the form of peroneal nerve blocks.  
Examination of the right lower leg also revealed diminished 
popliteal, dorsalis pedis and posterior tibial pulses, and 
continued long-term need for anticoagulation medication.  As 
part of its October 1996 rating decision, the RO stated that 
since there was potential for improvement in the veteran's 
deep vein thrombosis condition, a routine future examination 
would be scheduled.      

The record shows that the veteran was scheduled for an 
arteries and veins examination for his right leg condition in 
October 1997.  However, the veteran reported that he could 
not make that appointment due to his employment schedule at 
that time.  The RO, taking this response by the veteran as a 
failure to report for VA examination, proposed to reduce the 
veteran's deep vein thrombosis rating from 30 percent to 0 
percent.  In proposing this reduction, the RO complied with 
the procedural requirements outlined at 38 C.F.R. § 3.105(e) 
(1998).  As the rating reduction would ultimately result in 
the reduction of compensation payments being made to the 
veteran, the RO appropriately prepared a proposed rating 
reduction setting forth material facts and reasons.  The RO 
notified the veteran of this proposed action in November 
1997, and informed him that he could submit additional 
medical evidence within 60 days to detail his current leg 
condition or request a personal hearing on the issue.        

The veteran replied in December 1997 that he wished to have a 
personal hearing on the issue of his rating reduction.  That 
hearing was later canceled by the veteran's representative so 
that rating action could be taken for benefits sought in 
conjunction with a total right knee replacement.  At the time 
of the RO's rating reduction decision in February 1998, the 
only additional medical evidence that the RO considered was a 
December 1997 VA report of hospitalization for a total right 
knee arthroscopy.  These records referred to the veteran's 
deep vein thrombosis condition, but did not specifically 
address the extent of this condition.  Based on this 
evidence, the RO reduced the veteran's deep vein thrombosis 
rating to 0 percent, effective February 1, 1998.  This 
disability rating was later increased to 10 percent.  

The Board finds several problems in the actions of the RO to 
reduce the veteran's deep vein thrombosis disability rating 
from the previously established 30 percent.  As previously 
stated the RO scheduled an examination of the veteran's deep 
vein thrombosis condition in October 1997.  It is unclear 
from the record how much advanced notice the veteran received 
for this examination, but a VA Form 21-2507a, Request for 
Physical Examination, included in the record, contains three 
October 1997 dates - a control date of October 1, 1997, a 
VARO Jackson, Mississippi "received" stamp date of October 
7, 1997, and an "issued" date of October 14, 1997.  The 
Board notes that all of these dates are less than three weeks 
before the veteran's scheduled examination, calling into 
question the sufficiency of advanced notice that that veteran 
had regarding this examination. 

While the record is clear that the veteran did not show for 
his scheduled October 20, 1997 examination, the evidence 
shows that the RO's immediate decision to propose a rating 
reduction for this failure to show for examination was 
unwarranted.  Under 38 C.F.R. § 3.655, a veteran who fails to 
report for a VA examination may be subject to the reduction 
or discontinuance of VA disability benefits.  However, 
§ 3.655 allows for a reduction or discontinuance of benefits 
only when the veteran's failure to report for examination was 
without good cause.  The record shows that the RO did not 
consider whether the veteran had good reason for his failure 
to report for an examination.  An October 20, 1997 record of 
the examination cancellation, reflects that the veteran 
informed the VA that he "could not come right now, too busy 
with work."  That reply in and of itself shows that the 
veteran was not outright refusing to be reexamined; rather 
that, at that time, he was unable to report for an 
examination due to the demands of his work.  He had a 
reasonable excuse for not reporting at the scheduled date, 
mainly in light of the fact that there is no evidence which 
would indicate any efforts on the part of the RO to find 
another more suitable date.  There are no indications that 
the veteran was offered any choices or alternative dates to 
report.  A review of the claims file indicates that during 
October 1997, the veteran was already undergoing VA 
outpatient treatment and workup procedures for his total knee 
arthrotomy, which he underwent during VA inpatient treatment 
in December 1997.  This provides further sensible basis for 
the veteran's inability to report for the examination.  He 
was already preparing to miss considerable time away from 
work due to his upcoming knee replacement surgery.  However, 
rather than inquiring whether the veteran was willing to 
report for an arteries and vein reexamination at a later 
date, as is required under 38 C.F.R. § 3.655(c), or to 
provide him with alternate dates, the RO found that the 
veteran's failure to report was sufficient ground to reduce 
the rating, without affording him other options or the 
benefit of the doubt based on the evidence on file.  See 
38 C.F.R. § 3.102 (1998).  

The Board reiterates that the RO did inform the veteran of 
the propose reduction by letter in November 1997, and 
complied with the notice provisions of 38 C.F.R. § 3.105(e), 
for the reduction of compensation evaluations.  However, 
because the RO based it's rating reduction explicitly on the 
veteran's alleged failure to report for examination, the RO 
was also required to comply with the provisions of 38 C.F.R. 
§ 3.655(c).  Section 3.655(c) includes a requirement to allow 
a claimant 60 days to indicate his or her willingness to 
report for a reexamination or to present evidence as to why 
the rating should not be reduced.  While this requirement is 
not included in § 3.105(e), the Board must consider the 
regulation that is more favorable to the veteran.  See 
38 C.F.R. § 3.102 (1998).  Therefore, the RO's failure to 
state in its November 1997 notice of proposed rating 
reduction that the veteran could request a reexamination of 
his deep vein thrombosis condition in effect amounts to a 
denial of the veteran's due process rights.       

The veteran's May 1998 VA examination, conducted after the RO 
had already reduced the thrombosis disability rating, does 
not correct the RO's previous lack of action.  The report of 
this examination reveals that the veteran continues to suffer 
from pain and swelling of the right leg, causing limitation 
in his ability to walk or stand.  He wears TED hose for the 
pain and relieves the swelling by leg elevation and elastic 
compression.  Upon examination, his leg had dependent rubor 
and 2+ ankle edema.  Although the RO, based on this 
examination, increased the deep vein thrombosis rating from 0 
percent to 10 percent, the record does not reflect that this 
reexamination of the veteran's right lower extremity reveals 
any improvement, or likelihood of improvement, in his deep 
vein thrombosis condition over the extent of his disability 
as it was documented when it was originally rated as 30 
percent disabling.  This latest action by the RO in assigning 
a 10 percent rating does not effectively correct the previous 
deficiencies in the rating reduction action.

Where VA reduces the appellant's rating without observing the 
applicable laws and regulations, the rating is void ab initio 
and the reduction will be set aside as not in accordance with 
the law pursuant to 38 U.S.C.A. § 7261.  Hayes v. Brown, 
9 Vet.App. 67, 73 (1996); Kitchens v. Brown, 7 Vet.App. 320, 
325 (1995); Brown v. Brown, 5 Vet.App. 413, 422 (1993).  
Without a showing in the record that the provisions of 
38 C.F.R. §§ 3.102, 3.655 were considered, the reduction in 
rating for the veteran's deep vein thrombosis, right lower 
extremity, was not in accordance with applicable laws and 
regulations and therefore is void ab initio.

ORDER

The reduction of the veteran's disability rating for the 
service connected deep vein thrombosis, right lower 
extremity, from a 30 to a 0 percent rating was void ab 
initio. The previously assigned 30 percent rating is hereby 
restored subject to regulations governing the payment of 
monetary benefits.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

